Case 1:16-cv-05067-NRB Document 94 Filed 07/22/20 Page 1 of 12

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JCDECAUX AIRPORT, INC., and MIAMI
AIRPORT CONCESSION LLC,

Plaintiffs,

- against - MEMORANDUM AND ORDER
16 Civ. 5067 (NRB)
TOM SAWYER PRODUCTIONS, INC.
d/b/a TOM SAWYER COMPANY,
INTERACTIVE AIRPORT ADVERTISING,
LLC, and CAROLYN SAWYER,

Defendants.

NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

This action was brought by plaintiffs to recover $672,196.26
from defendants for their failure to remit the proceeds from the
sale of display spaces in some airports. This opinion addresses
plaintiffs’ application for attorneys’ fees as provided for in the
contractual agreements between the parties. Plaintiffs seek
$385,498.50 in attorneys’ fees. For the following reasons,

plaintiffs’ motion is granted in part.

I. BACKGROUND
A. History of This Case

The Court already detailed the background of this case in its
Memorandum and Order of February 11, 2020 (“February 11 Order”),

in which the Court granted in part and denied in part plaintiffs’
Case 1:16-cv-05067-NRB Document 94 Filed 07/22/20 Page 2 of 12

motion for sanctions. See ECF No. 71. The Court assumes
familiarity with that decision and states here only those facts
necessary to resolve this motion.

In the February 11 Order, based on the documented history of
defendants’ failure to satisfy their discovery obligations, the
Court dismissed defendants’ counterclaims; issued a preclusion
order; and granted plaintiffs an award of attorneys’ fees in the
sum of $12,500 as sanctions. Id. The Court also ordered defendant
Sawyer to appear for a deposition by a date certain. Id. at 18-
19. Although the Court denied the plaintiffs’ motion to the extent
it was seeking the entry of a default judgment, id. at 10-18, at
the conclusion of the February 11 Order, the Court warned
defendants and their counsel of the “severe consequences that any
failure to fully comply with the directions in [the February 11
Order] would bring.” Id. at 21.

The parties subsequently reported that Sawyer would appear
for her deposition on February 28, 2020. See ECF No. 72. However,
Sawyer did not show up. See ECF No. 74-5. Only after multiple
attempts by the plaintiffs’ counsel to reach defense counsel to
confirm the status of deposition, defense counsel finally
announced about an hour after the scheduled time of Sawyer’s
deposition that Sawyer would not appear for a deposition because
“[defendants] are in the process of filing a bankruptcy petition.”

Id. By a letter dated March 2, 2020, plaintiffs’ counsel informed
Case 1:16-cv-05067-NRB Document 94 Filed 07/22/20 Page 3 of 12

the Court of Sawyer’s failure to appear for her deposition on the
agreed-upon date. See ECF No. 74. On March 13, 2020, the Chambers
solicited an update as to the status of purported bankruptcy
filings by defendants, and, in response, the plaintiffs’ counsel
informed the Court by a letter that plaintiffs could not find any
record of a bankruptcy filing by any of the defendants. See ECF
No. 75. In the same letter, the plaintiffs’ counsel also informed
the Court that defendants had failed to pay the attorneys’ fees
award by the date set forth in the February 11 Order. Id. Faced
with multiple failures to comply with the February 11 Order, on
March 16, 2020, the Court issued an order, directing defendants to
show cause “why a default judgment should not be entered for
plaintiffs on all claims asserted in their amended complaint.”
See ECF No. 76. Defendants requested an extension of time to
respond to the Order to Show Cause, see ECF No. 77, which was
denied.! Defendants never submitted any response to the Court’s
Order to Show Cause. Thus, on March 23, 2020, the Court issued a

Memorandum and Order, granting plaintiffs a default judgment

 

1 Defendants’ request for an extension was again predicated on the
allegedly imminent bankruptcy filing. See ECF No. 77. The Court denied the
request on the ground that no further delay in this case was warranted,
particularly in light of the fact that defendants were in violation of the
Court’s order regarding Sawyer’s deposition since February 28, 2020, having
cited the exact same reason. Based on our independent review of the electronic
record of the United States Bankruptcy Court for the District of Southern
Carolina, which was the proffered venue for defendants’ bankruptcy filing, it
appears that none of the defendants even now has filed a bankruptcy petition as
reported by plaintiffs in the letter of July 1, 2020, see ECF No. 93, and based
on our search.
Case 1:16-cv-05067-NRB Document 94 Filed 07/22/20 Page 4 of 12

against all defendants, which the Clerk of Court entered on March
25, 2020. See ECF Nos. 78 & 79.

B. Current Motion for Attorneys’ Fees

Plaintiffs filed this motion for attorneys’ fees on April 22,
2020. See ECF No. 82. Pursuant to the Local Civil Rule 6.1(b),
defendants’ opposition was due on May 6, 2020. None was filed.
However, on May 14, 2020, consistent with their conduct throughout
the tenure of this case, defendants submitted a belated request
for an extension of time until May 25, 2020 to respond to
plaintiffs’ motion, which the Court granted. See ECF Nos. 88, 89.
Once again, defendants missed this deadline and, on June 1, 2020,
filed another out-of-time request for extension until June 15,
2020. See ECF No. 91. In consideration of the personal reason
cited in making that request, the Court granted another extension.

See ECF No. 92. However, no opposition has ever been filed.

II. DISCUSSION
A. Legal Standards

This Court has jurisdiction over this case based on the

diversity of citizenship. “The awarding of attorneys’ fees in
diversity cases .. . is governed by state law.” Grand Union Co.
v. Cord Meyer Dev. Co., 761 F.2d 141, 147 (2d Cir. 1985). The

 

agreements between the parties, on which plaintiffS seek to recover

attorneys’ fees, contain a provision designating New York law as
Case 1:16-cv-05067-NRB Document 94 Filed 07/22/20 Page 5 of 12

the governing law. See Am. Compl., Ex. A (ECF No. 20-1) at 3;
id., Ex. H (ECF No. 20-8) at 5. Accordingly, the Court applies
New York law in resolving this motion.

“Under New York law, a contract that provides for an award of
reasonable attorneys’ fees to the prevailing party in an action to

enforce the contract is enforceable if the contractual language is

sufficiently clear.” NetJets Aviation, Inc. v. LHC Commc’ns, LLC,

 

537 F.3d 168, 175 (2d Cir. 2008). “[A] reasonable attorney’s fee
is commonly understood to be a fee which represents the reasonable

value of the services rendered.” Diaz v. Audi of Am., Inc., 57

 

A.D.3d 828, 830 (N.Y. App. Div. 2nd Dept. 2008). “[F]actors to be
considered [in determining the amount of reasonable attorneys’
fees] include:

(1) the time and labor required, the difficulty of
the questions involved, and the skill required to
handle the problems presented; (2) the lawyer’s
experience, ability, and reputation; (3) the amount
involved and benefit resulting to the client from
the services; (4) the customary fee charged for
Similar services; (5) the contingency or certainty
of compensation; (6) the results obtained; and (7)
the responsibility involved.

Id. In resolving an application for attorneys’ fees, “it may be
necessary to look beyond the actual fee arrangement between
plaintiff and counsel to determine whether that arrangement was

reasonable, or whether it was grossly disproportionate to the

arrangement the plaintiff would have been expected to make with
Case 1:16-cv-05067-NRB Document 94 Filed 07/22/20 Page 6 of 12

counsel in the absence of a fee-shifting agreement.” F.H.Krear &

Co. v. Nineteen Named Trustees, 810 F.2d 1250, 1263 (2d Cir. 1987).

 

“An award of reasonable attorneys’ fees is a matter within
the sound discretion of the court,” based upon the relevant

factors. SO/Bluestar, LLC v. Canarsie Hotel Corp., 825 N.Y.S.2d

 

80, 82 (N.Y. App. Div. 2" Dept. 2006). The movants must provide
“sufficient affidavit of services, detailing the hours reasonably
expended and the prevailing hourly rate for similar legal work in
the community.” Id.

B. Analysis

1. Plaintiffs’ Entitlement to Attorneys’ Fees

 

Section 13 of the subcontract agreement between plaintiff
JCDecaux and defendant Tom Sawyer Productions provides: “The
parties acknowledge and agree that the prevailing party in any
dispute will have the right to recover reasonable attorneys’ fees.”
See Am. Compl., Ex. A (ECF No. 20-1) at 3; id., Ex. H (ECF No. 20-
8) at 6. The services subcontract agreement between plaintiff
Miami Airport Concession and defendant Tom Sawyer Company contains
an identical provision. See Am. Compl., Ex. E (ECF No. 20-5) at
3. The fee-shifting provisions in those agreements are
sufficiently clear. Accordingly, plaintiffs have a contractual
right to recover reasonable attorneys’ fees, and the Court “not

only may but must award those fees.” Tomato Mgmt., Corp. v. CM

 
Case 1:16-cv-05067-NRB Document 94 Filed 07/22/20 Page 7 of 12

Produce LLC, No. 14 Civ. 3522 (JPO), 2014 WL 2893368, at *2
(S.D.N.Y. Jun. 26, 2014) (emphasis in original) .2

2. Amount of Reasonable Attorneys’ Fees to be Awarded

 

In this application, plaintiffs seek to recover $385,498.503
in attorneys’ fees. See Chattoraj] Decl. (ECF No. 83) @ 44.
Plaintiffs have submitted copies of the invoices that plaintiffs’
counsel has issued to plaintiffs in connection with this lawsuit
(ECF No. 83-1); a declaration detailing the background and
experiences of attorneys who represented plaintiffs in this case
(ECF No. 83); and a memorandum of law that contains caselaw in
support of this application (ECF No. 84). Plaintiffs’ counsel
certifies in his declaration that plaintiffs paid in full the
amounts reflected in all of the invoices except for the last two
and that plaintiffs communicated their intent to pay in full the
amounts reflected in those last two invoices as well. See
Chattoraj Decl. FI 47.

Having reviewed the materials submitted by plaintiffs, we

conclude that the hourly rates charged by the plaintiffs’ counsel

 

2 Although defendants Interactive Airport Advertising, LLC and
Carolyn Sawyer were not parties to those agreements, plaintiffs alleged in the
amended complaint that they were alter egos of defendant Tom Sawyer Company,

and the Court granted default judgment on the alter ego claims as well. See
Memoranda and Orders of February 11, 2020 and March 23, 2020 (ECF Nos. 71 &
78). Accordingly, defendants Interactive Airport Advertising, LLC and Carolyn

Sawyer may be held liable for the attorneys’ fees to be awarded here as alter
egos of Tom Sawyer Company.

3 This amount reflects the total amount of attorneys’ fees billed by
the plaintiffs’ counsel in connection with this action, excluding $12,500 that
was previously granted by the Court in attorneys’ fees as a sanction. See ECF
No. 71.
Case 1:16-cv-05067-NRB Document 94 Filed 07/22/20 Page 8 of 12

are reasonable. Partha Chattoraj, a partner at Allegaert Berger
& Vogel LLP (“ABV”) with more than 20 years of experience who
served as the lead counsel for the plaintiffs, charged $500 to
$595 for each hour of service. More senior partners at ABV charged
$625; associates at ABV charged $300 to $325; and non-legal staff
members at ABV charged $145 to $175 for each hour of their
respective services. As the cases cited by plaintiffs in their
memorandum of law demonstrate, these rates do not significantly
diverge from the prevailing rates for similar legal work in this
District. See Pls.’ Mem. of Law (ECF No. 84) at 4-5; see also

Grant v. Schwartz, No. 15 Civ. 8779 (KMW), 2019 WL 624603, at *5-

 

6 (S.D.N.Y. Feb. 14, 2019) (reducing hourly rates for a partner to
$600, for a counsel to $400 and for a law clerk to $200 in a case
concerning “simple, straightforward breach of contract claims”).
Further, defendants have not filed any opposition to this
application despite that the Court granted two untimely requests
for an extension. See ECF Nos. 89 & 92. Under the circumstances,
there is no basis to infer any irregularity in the billing records
submitted by plaintiffs.

However, this conclusion does not end our inquiry as to the
amount of reasonable attorneys’ fees to be awarded here. As
discussed above, a reasonable attorneys’ fee represents “the
reasonable value of the services rendered,” and the factors to be

considered in determining such an amount include: the difficulty
Case 1:16-cv-05067-NRB Document 94 Filed 07/22/20 Page 9 of 12

of the questions involved; the amount involved; the customary fee
charged for similar services; the contingency or certainty of
compensation; the results obtained; and the responsibility
involved. See supra at 95. From the outset of this case, the
parties’ dispute has focused on the alter ego claims against
defendant Sawyer, as defendants did not appear to seriously contest
that defendant Tom Sawyer Company breached the agreements at issue.
Plaintiffs’ emphasis on the alter ego claims derived from the
concern that Tom Sawyer Company would be unable to satisfy any
judgment against it at the conclusion of this lawsuit. Simply
put, this case has proceeded in a manner analogous to a collection
proceeding. Moreover, there has been no substantive motion
practice other than a motion for sanctions, which happened only
after this case had proceeded for years without much progress, and
the case was eventually disposed through the entry of a default
judgment as a sanction.

In light of the nature and history of this action, the total
amount of fees that plaintiffs seek to recover in this application
is troublesome to the Court. Whatever may be the reasons a client
may be willing to pay counsel a certain amount in fees, the
reasonableness in a fee-shifting application is an objective
standard and is “not dictated by a particular client’s subjective

desires or tolerance for spending.” Thor 725 8th Avenue LLC v.

 

Goonetilleke, No. 14 Civ. 4968 (PAE), 2015 WL 8784211, at *10
Case 1:16-cv-05067-NRB Document 94 Filed 07/22/20 Page 10 of 12

(S.D.N.¥. Dec. 15, 2015). Hence, we conclude that it is
appropriate to import as a benchmark in resolving this application
the customary contingency fee arrangement providing one-third of
the total recovery as the appropriate fees. Having considered the
benchmark amount and all other relevant factors, the Court
concludes that an award of $224,065.42, which represents one-third
of the amount of judgment entered for plaintiffs, is appropriate
here. Given the type of case and its litigation history, no
further adjustment is warranted.

3. Recovery of Non-Taxable Costs

 

By letter dated July 1, 2020, plaintiffs made an application
for a recovery of non-taxable costs in the amount of $1,003.80,
which is composed of $199.80 in transcript fee for the July 15,
2019 conference and $804.00 in the fees associated with the
deposition of Sawyer, which never took place due to Sawyer’s
failure to appear. See ECF No. 93. This time again, defendants
have not submitted an opposition, or even any response, to this
request.

Plaintiffs cite the agreements between plaintiffs and
defendant Tom Sawyer Company as the basis for recovering the
requested non-taxable costs. However, the provisions cited by
plaintiffs only specify a “right to recover reasonable attorneys’

fees” and do not mention the expenses incurred in connection with

10
Case 1:16-cv-05067-NRB Document 94 Filed 07/22/20 Page 11 of 12

disputes between the parties. Accordingly, plaintiffs does not
have a contractual right to recover those costs.

Given the absence of a contractual right to recover non-
taxable costs, plaintiffs may recover only taxable cost items.
Accordingly, the Court denies plaintiffs’ request for non-taxable
costs and affirms the decision by the Clerk of Court. As to the
transcript fee for the July 15, 2019 conference, Local Civil Rule
54.1(c) (1) provides that, except for trial transcripts, “[t]he
cost of a transcript of Court proceedings prior to or subsequent
to trial is taxable only when authorized in advance or ordered by
the Court.” There is no record of authorization in advance or
order by the Court with respect to the transcript of July 15, 2019
conference. Therefore, the requested transcript fee is not a
taxable cost. That the transcript was eventually used in this
case alone does not warrant a different outcome. See Burchette v.

Abercrombie & Fitch Stores, Inc., No. 08 Civ. 8786 (RMB) (THK),

 

2010 WL 3720834, at *6 (S.D.N.Y. Sept. 2010).

The expenses incurred in connection with the Sawyer
deposition are likewise not taxable. Local Civil Rule 54.1(c) (2)
provides that, unless the deposition was used or received in

N“

evidence at the trial, [c]osts for depositions are .. . taxable
[only] if they were used by the Court in ruling on a motion for

summary judgment or other dispositive substantive motion.” As

conceded by plaintiffs, Sawyer deposition never took place and

11
Case 1:16-cv-05067-NRB Document 94 Filed 07/22/20 Page 12 of 12

therefore does not qualify as a taxable cost under Local Civil

Rule 54.1(c) (2).

IIlt. CONCLUSION

For the foregoing reasons, the Court grants plaintiffs an
additional award of $224,065.42 in attorneys’ fees. The Clerk of
Court is respectfully directed to amend the judgment entered in
this case to reflect this award. This Memorandum and Order
resolves ECF Docket Entry No. 82.

SO ORDERED.

Dated: New York, New York
July 22, 2020

f eo } f/f =
he (LY = CC —— i
a? CetHaL © IFN beter
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

12
